Citation Nr: 1529714	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO. 09-30 863	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for tinnitus.

2. Entitlement to a compensable evaluation for bilateral hearing loss.

3. Entitlement to a compensable evaluation for onychomycosis.

4. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine.

5. Entitlement to a total disability rating based upon individual unemployability (TDIU).

6. Entitlement to service connection for posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for vertigo.

8. Entitlement to service connection for headaches.

9. Entitlement to service connection for memory loss.

10. Entitlement to service connection for vestibular schwannoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a February 2014 correspondance, the Veteran submitted a claim to overturn the prior August 2007 rating decision (and subsequent statements of the case) on the grounds of clear and unmistakeable error (CUE).  However, as the decision is currently on appeal before the Board and is not yet final, the CUE claim is not ripe for adjudication at this time.

The issue of entitlement to a total temporary disability rating for right ear hearing loss has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for PTSD, memory loss, vertigo, vestibular schwannoma, headaches, entitlement to a TDIU, and entitlement to an increased rating for the back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The current 10 percent rating for tinnitus is the maximum schedular rating for tinnitus.

2. Prior to June 3, 2015, the most probative evidence demonstrates that the Veteran's hearing loss is manifested by no more than level II hearing impairment in the left ear and no more than level IV hearing impairment in the right ear.

3. Beginning June 3, 2015, the most probative evidence demonstrates that the Veteran's hearing loss is manifested by no more than level II hearing impairment in the left ear and no more than level XI hearing impairment in the right ear.

4. Throughout the pendency of the appeal, the Veteran's onychomycosis affected less than five percent of the entire body and less than five percent of the exposed areas and required no more than topical therapy.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6260 (2014).

2. The criteria for a disability rating of 10 percent, and no higher, are met beginning June 3, 2015 for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

3. The criteria for a compensable disability rating for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in April and August 2006 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, and the statements of the Veteran.

The Veteran was provided with VA examinations for his onychomycosis in October 2006 and April 2012.  The Board finds that the examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The QTC and VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his skin condition under the applicable rating criteria.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  At both the April 2012 and June 2015 audiological examinations the Veteran was asked how his bilateral hearing loss impacted his daily life including his ability to work.  The April 2012 examination report reflects that the Veteran reported difficulty understanding others even when wearing his hearing aids.  The May 2015 examination report reflects that the Veteran reported difficulty hearing in a crowd and watching television at normal listening levels.  As such, the Board finds that the examiners have fully described the functional effect of the Veteran's bilateral hearing loss.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).




III. Increased Rating - Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether tinnitus is perceived as being in one ear or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 2. 

In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. June 19, 2006), the Federal Circuit affirmed VA's long-standing interpretation of DC 6260 that only a single 10 percent rating for tinnitus is assignable, whether or not the tinnitus is perceived unilaterally or bilaterally. 

In light of the foregoing, the Board concludes that the initial rating of 10 percent for tinnitus is the maximum schedular rating assignable under Diagnostic Code 6260, whether or not tinnitus is perceived in each ear.  Stated another way, the Veteran is not entitled to any higher schedular rating for his tinnitus disability.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is sympathetic to the Veteran's complaints that the ringing in his ears interferes with his speech recognition and impairs his ability to sleep and perform certain ordinary functions.  However, it is specifically because of these impairments that the Veteran receives the 10 percent schedular rating.  The Veteran has not alleged anything unique about his tinnitus.

IV. Increased Rating - Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (2014).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).

A. Rating Prior to June 3, 2015

The evidence during the applicable period consists of the October 2006 QTC examination and April 2012 VA examination where the Veteran was seen by a VA audiologist and evaluated for hearing loss.  Audiological results for puretone thresholds and Maryland CNC scores were as follows at the October 2006 examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
50
50
LEFT
20
20
25
60
55
Pure tone averages: Right - 37.5; Left - 40
Maryland CNC Scores: Right - 88 percent; Left - 88 percent

Based on these results, and applying Table VI, the Veteran is shown to have level II hearing impairment in the right ear and level II hearing impairment in the left ear.  

Audiological results for puretone thresholds and Maryland CNC scores were as follows at the April 2012 examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
60
80
105+
LEFT
15
15
15
55
40
Pure tone averages: Right -65; Left - 31.25
Maryland CNC Scores: Right - 76 percent; Left - 94 percent

Based on these results, and applying Table VI, the Veteran is shown to have level IV hearing impairment in the right ear and level I hearing impairment in the left ear.

The Board notes that Table VIA does not provide entitlement to a higher rating based on either of the above audiological examinations because the puretone thresholds were not 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), nor was the puretone threshold at 30 decibels or lower at 1000 Hz and 70 decibels or more at 2000 Hz for either ear on either of the examinations.  38 C.F.R. § 4.86.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

As described, the October 2006 and April 2012 audiological results do not show that a compensable schedular rating is warranted for the Veteran's bilateral hearing loss prior to June 3, 2015.  The October 2006 and April 2012 VA examination reports represent the best evidence for deciding the claim for this rating period as they are the pieces of evidence that contain comprehensive audiometric testing sufficient for rating the disability.

B. Rating From June 3, 2015

The evidence most probative to the rating period from June 3, 2015, consists of the June 2015 VA examination report.  The Veteran was seen by a VA audiologist in June 2015 where he was evaluated for hearing loss.  Audiological results for puretone thresholds and Maryland CNC scores were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
20
25
25
65
50
Pure tone averages: Right - 105+; Left - 41.25
Maryland CNC Scores: Right - 0 percent; Left - 88 percent

Applying Table VI to the Veteran's left ear hearing loss as shown at his examination in June 2015 results in a numeric designation of level II hearing impairment.  The Board notes that, for the Veteran's right ear, Table VIA provides for a higher level of level of impairment because the puretone thresholds were at least 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) for the Veteran's right ear.  38 C.F.R. § 4.86(a).  Applying Table VIA to the Veteran's right ear hearing loss as shown at that time results in a numeric designation of level XI hearing impairment.  Combining these designations utilizing Table VII results in a 10 percent disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

As described, the June 2015 audiological results do not show that a schedular rating in excess of 10 percent is warranted for the Veteran's bilateral hearing loss from June 3, 2015, as a 10 percent rating is evident from the audiometric testing.




C. Conclusion and Other Considerations

The Board has reviewed the multiple statements from the Veteran and, while they do paint a picture of the level of his hearing impairment, these statements do not establish that an increased schedular rating is warranted, since such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Veteran has argued that his right ear schwannoma has interfered with his hearing loss.  However, as described, rating determinations for hearing loss are made based solely on the application of mechanical audiometric testing and speech recognition scores which reflect the extent of the hearing loss and not the cause of the hearing loss.  The multiple hearing tests conducted in this case do not demonstrate that an increased schedular rating is warranted for the Veteran's bilateral hearing loss not to exceed 10 percent as of June 3, 2015.

V. Increased Rating - Onychomycosis

The Veteran's onychomycosis has been assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813 (2014).  Diagnostic Code 7813 provides that the particular skin condition in question be rated under Diagnostic Code 7806 unless it primarily affects that head, face, or neck.  Here, the Veteran's condition is contained to his feet.  Therefore, under Diagnostic Code 7806, a noncompensable evaluation is warranted for dermatitis or eczema involving less than five percent of the entire body, or less than five percent of exposed areas affected, and no more than topical therapy required during the prior 12-month period.  A 10 percent disability rating is assigned if there is dermatitis or eczema of at least five percent of the entire body, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  For a 30 percent disability rating, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  Id. 

An October 2006 QTC examination report reflects that the Veteran's toenails were affected by onychomycosis which was productive of crusting, abnormal texture, and induration.  The examiner reported that less than one percent of the entire body, and zero percent of exposed areas, were affected.  The examiner also noted the absence of a systemic disease.

Additionally, on VA examination in April 2012, the Veteran reported that he was initially provided topical cream and told to trim his toenails.  He also reported that he was not currently on any medication or treatment for his toenails.  Physical examination revealed onychomycosis on all five toes on the right foot and four toes on the left.  The VA examiner reported that the Veteran's onychomycosis affected less than five percent of the total body area exposed and zero percent of exposed areas.  The Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck, and he did not have any benign or malignant neoplasms.  He also did not have any systemic manifestations, such as fever, weight loss, or hypoproteinemia.  As reported by the Veteran, he had not received any treatment for his skin condition with oral or topical medications in the past 12 months.  Further, the condition resulted in no functional impairment to standing, walking, activities of daily living, or occupational duties.

Here, the evidence indicates that the Veteran's service-connected onychomycosis affected less than five percent of the entire body and less than five percent of the exposed areas, and required no treatment throughout the pendency of the appeal.  Therefore, the Board finds a compensable disability rating is not warranted for onychomycosis at any time during the pendency of the appeal.  38 C.F.R. § 4.118, Diagnostic Code 7806, 7813.

VI. Extraschedular Consideration

 The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's tinnitus, hearing loss, and onychomycosis are specifically contemplated by the schedular rating criteria.  The Veteran's tinnitus and hearing loss has been manifested by diminished hearing, difficulty understanding conversations, and ringing of the ears.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Decreased hearing and being unable to hear some distinguishable words, along with ringing of the ears, are symptoms contemplated by the hearing impairment levels and Diagnostic Code 6260.  38 C.F.R. §§ 4.85, Diagnostic Codes 6100, 6260.  Additionally, the Veteran's onychomycosis was characterized by crusting, induration, and abnormal textures of the toenails, and did not require treatment during the period on appeal.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned.  Evaluations in excess of those assigned are provided for certain manifestations of these disabilities, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluations are adequate, and no referral is required.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to a 10 percent evaluation for bilateral hearing loss is granted, effective June 3, 2015.

Entitlement to a compensable evaluation for onychomycosis is denied.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

In a May 2013 rating decision, the RO denied service connection for vertigo, memory loss, vestibular schwannoma, and headaches.  The Veteran subsequently filed a Notice of Disagreement in January 2014.  To date, no statement of the case has been issued with regard to these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's back disability, the most recent examination was conducted in April 2012.  The report of that examination reflects that range of motion testing could not be completed due to a recent right tibial fracture.  The examiner recommended that the Veteran be rescheduled for another examination in six months for reevaluation of his back.  To date, no follow-up examination has been conducted.  As such, the Board finds that the Veteran should be scheduled for an appropriate VA examination adequately assess the severity of his back disability.

The Veteran has also asserted a claim for service connection for PTSD.  The record reflects that the Veteran was diagnosed with PTSD at a September 2000 VA examination.  However, the examiner did not provide a medical opinion as to the etiology.  The Veteran has contended that his PTSD is the result of an in-service car accident that occurred while he was stationed in Honduras and resulted in the death of a young child civilian.  He has also asserted that he shot and killed two people in Honduras during anti-drug operations.  The Veteran's DD-214 does reflect that his last duty assignment was located in Honduras and it is not inconceivable that a car accident could occur.  Therefore, as no medical opinion is presently associated with the claims file, remand is necessary to obtain one.

Further, the Veteran has asserted that his PTSD, as well as his back disability, prevent him from employment.  The Board therefore finds the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claims for service connection for PTSD and an increased rating for his back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the issues are REMANDED for the following action:

1. The RO/AMC should issue a statement of the case addressing the issues of entitlement to an service connection for vertigo, headaches, vestibular schwannoma, and memory loss.  Manlincon, 12 Vet. App. 238.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  The Veteran and his representative should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to the service-connection issues is perfected within the applicable time period should such return to the Board for appellate review.

2. Obtain any outstanding VA treatment records from April 2015 to the present.  All attempts to obtain these records should be documented.

3. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his back disability.  A copy of the claims file, including this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  The examiner should address the symptoms associated with the relevant diagnostic criteria.  Further, the examiner should specifically discuss the functional effect the Veteran's back has on his ability to find and maintain substantially gainful employment.

4. The Veteran should also be scheduled for a VA examination to determine the current nature and etiology of his PTSD.  The claims file and a copy of this Remand should be made available to the examiner and reviewed in connection with the examination.  Any medically indicated tests should be accomplished.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning in accordance with VA's rating schedule.  The examiner is also asked to provide the following opinion: 

Whether it is at least as likely as not (50 percent probability or more), that the Veteran's currently diagnosed PTSD was caused by or is otherwise related to military service.

In addition to their opinion, the examiner should specifically discuss the functional effect the Veteran's PTSD has on his ability to find and maintain substantially gainful employment.

5. Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6. Thereafter, adjudicate the Veteran's claims.  In adjudicating the Veteran's TDIU claim, the RO/AMC must refer the claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 38 C.F.R. § 4.16(b) for any time period in which the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a). 

If the benefits sought on appeal are not granted to the fullest extent, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


